Upon Rehearing En Banc
By opinion dated July 16, 1996, a majority of a panel of this Court affirmed the decision of the trial court. Clark v. *254Commonwealth, 22 Va.App. 673, 472 S.E.2d 663 (1996). Upon motion of Timothy Clark, we granted a rehearing en banc. Upon such rehearing, the judgment of the trial court is affirmed for those reasons set forth in the panel’s majority opinion, and accordingly, the stay of this Court’s July 16, 1996 mandate is lifted.
Judge Benton would reverse the judgment of the trial court for those reasons set forth in the panel’s dissenting opinion. See id. at 678, 472 S.E.2d at 665 (Benton, J., dissenting).
It is ordered that the trial court allow counsel for the appellant an additional fee of $200 for services rendered the appellant on the rehearing portion of this appeal, in addition to counsel’s costs and necessary direct out-of-pocket expenses. This amount shall be added to the costs due the Commonwealth in the July 16,1996 mandate.
This order shall be published and certified to the trial court.